

Exhibit 10.3


 
ESCROW AGREEMENT


 
THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Escrow Agreement”) is made and entered into as of August
15, 2016 among GAMCO Investors, Inc., a Delaware corporation (“GAMCO”), GGCP,
Inc., a Wyoming corporation (“GGCP”), Cascade Investment, L.L.C., a Washington
limited liability company ("Buyer", and together with GAMCO and GGCP, sometimes
referred to individually as “Party” or collectively as the “Parties”), and
JPMorgan Chase Bank, National Association (the “Escrow Agent”).  Capitalized
terms used but not defined in this Escrow Agreement that are defined in the
Purchase Agreement (defined below) shall have the meanings assigned to such
terms in the Purchase Agreement; provided, that Escrow Agent shall be bound by
and shall look to only the terms defined within this Escrow Agreement.
 
WHEREAS, GAMCO, GGCP, Buyer and certain other parties have entered into a Note
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”); and
 
WHEREAS, the Parties have agreed to deposit in escrow certain funds and wish
such deposit to be subject to the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
 
1.           Appointment.  The Parties hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment under the terms and conditions set forth herein.
 
2.           Escrow Account.  GGCP agrees to deposit with the Escrow Agent the
initial sum of US $112,475,000 in cash (the “Escrow Deposit”).  The Escrow Agent
shall hold the Escrow Deposit and any investment proceeds thereof or interest
thereon (collectively, the “Escrowed Funds”) in a separate and earmarked escrow
account (the “Escrow Account”) until this Escrow Agreement has terminated and
all of the Escrowed Funds have been released to the Parties, in each case in
accordance with the terms and conditions of this Escrow Agreement. The Escrow
Agent shall invest and reinvest the Escrow Deposit and the investment proceeds
thereof and interest thereon as directed in Section 3. The Escrow Agent shall
hold the Escrowed Funds and any other property deposited or held from time to
time in the Escrow Account during the term of this Escrow Agreement.
 
3.           Investment of Escrowed Funds.  During the term of this Escrow
Agreement, the Escrowed Funds shall be invested as instructed in writing by an
Authorized Representative (as defined below) of GGCP in United States Treasury
Securities having a weighted average remaining maturity of two years or less
(“Permitted Investments”) as available under then-current market conditions and
prices, and any income from such investments will become part of the Escrowed
Funds.  In the event that United States Treasury Securities are unavailable or
circumstances prevent GGCP from providing written instructions to the Escrow
Agent, the Escrow Agent shall invest the Escrowed Funds in an interest bearing
demand deposit  account at JPMorgan Chase Bank, N.A. (“Cash Deposit
Account”).  Interest bearing demand deposit


 
 

--------------------------------------------------------------------------------

 


accounts have rates of compensation that may vary from time to time as
determined by the Escrow Agent based upon numerous factors including market
conditions. Written investment instructions, if any, shall specify the type and
identity of the investments to be purchased and/or sold.  The Escrow Agent is
hereby authorized to execute purchases and sales of investments through the
facilities of its own trading or capital markets operations or those of any
affiliated entity.  The Escrow Agent or any of its affiliates may receive
compensation with respect to any investment directed hereunder including without
limitation charging an agency fee in connection with each transaction. The
Escrowed Funds shall not be invested in any investment other than the Permitted
Investments or the Cash Deposit Account without the prior written consent of
each Party. Promptly after the end of each calendar month during the term of
this Escrow Agreement, the Escrow Agent shall mail to the Parties a statement
setting forth in reasonable detail a breakdown of the cash and Permitted
Investments comprising the Escrowed Funds (the “Monthly Statement”). If at any
time during the term of this Escrow Agreement, the fair market value of the
Escrowed Funds (with any cash in US dollars being valued at the face amount
thereof and any United States Treasury Securities valued as quoted by
Bloomberg.com, or any successor thereto, at 4:00 p.m. on the Business Day prior
to the valuation date) is less than the sum of (i) the Unpaid Principal Amount
and (ii) six months of interest on the Unpaid Amount at the rate of 4.5% per
annum (the “Floor Amount”), then GGCP shall deposit or cause to be deposited in
the Escrow Account cash or United States Treasury Securities constituting
Permitted Investments (measured at fair market value) or a combination thereof
in an amount equal to such shortfall (an “Additional Deposit”). GGCP shall
notify the Escrow Agent in advance of the amount of any Additional Deposit. The
Parties recognize and agree that the Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of moneys held in
the Escrow Account or the purchase, sale, retention or other disposition of any
investment described herein and each Party acknowledges that it was not offered
any investment, tax or accounting advice or recommendation by the Escrow Agent
with regard to any investment and has made an independent assessment of the
suitability and appropriateness of any investment hereunder for purposes of this
Escrow Agreement. Except in the case of Escrow Agent’s fraud or its gross
negligence, bad faith or willful misconduct in acting in accordance with a
written investment instruction executed and delivered in accordance with the
terms of this Escrow Agreement, the Escrow Agent shall not have any liability
for any loss sustained as a result of any investment in an investment made
pursuant to the terms of this Escrow Agreement or as a result of any liquidation
of any investment prior to its maturity or for any failure of an Authorized
Representative of the applicable Party(s) to give the Escrow Agent instructions
to invest or reinvest the Escrowed Funds.
 
Market values, exchange rates and other valuation information of any Permitted
Investment furnished in any report or statement may be obtained from third party
sources and is furnished for the exclusive use of the Parties.  Escrow Agent has
no responsibility whatsoever to determine the market or other value of any
Permitted Investment and makes no representation or warranty, express or
implied, as to the accuracy of any such valuations or that any values
necessarily reflect the proceeds that may be received on the sale of a Permitted
Investment.  Escrow Agent shall have the right to liquidate, in accordance with
the terms of this Escrow Agreement, any investments held in order to provide
funds necessary to make required payments under this Escrow Agreement.


 
2

--------------------------------------------------------------------------------

 
 
4.           Release and Termination.  The Escrow Agent shall only release
Escrowed Funds from the Escrow Account as provided in this Section 4.
 
(a)
If (i) Buyer exercises any Note Put Option or an Event of Default occurs, and
(ii) GAMCO fails to deliver all or any portion of the consideration due and
payable in respect of such exercise or Event of Default described in (i) (in
each case, the “Unpaid Amount”) when it becomes due under the Note (in each
case, the “Due Date”), Buyer, in its sole discretion, on or after such Due Date,
may deliver a written notice (each, a “Payment Notice”) to the Escrow Agent and
other Parties stating that the Due Date has passed and requesting payment of
such Unpaid Amount.

 
(b)
Buyer and GGCP shall, (i) promptly after the occurrence of each Partial Release
Event, (ii) promptly after receipt of each Monthly Statement and (iii) at such
other time as they shall mutually agree, deliver a joint written notice (each, a
“Mutual Release Notice”) to the Escrow Agent instructing the Escrow Agent to
release all of the Escrowed Funds in excess of the Floor Amount to
GGCP.  “Partial Release Event” means each partial conversion of the Note into
Common Stock, partial redemption of the Note or partial exercise of any Note Put
Option as exercised by the applicable Party(s) under the Note.

 
(c)
This Escrow Agreement shall terminate (other than the provisions of Sections 7
and 8 which will survive termination) upon the release of all Escrowed Funds to
Buyer and/or GGCP in accordance with the Termination Notice (as defined below).
Upon the earlier to occur of (i) the full conversion of the entire aggregate
principal amount of the Note, (ii) the first Business Day after the entire
aggregate principal amount of the Note has been paid in full, (iii) the first
Business Day after the Exercise Date on which all outstanding Payment Notices
have be fully discharged and paid in full and (iv) the transfer of the Note
pursuant to the terms thereof (other than a transfer to an Affiliate (as defined
in the Note) of Buyer or a charitable foundation established by the beneficial
owner of Buyer), an Authorized Representative of each Party shall give the
Escrow Agent joint written notice of the termination of this Escrow Agreement
under either (i), (ii), (iii) or (iv) above (each a  "Termination Notice").

 
(d)
Upon receipt of a Payment Notice, Mutual Release Notice or Termination Notice,
the Escrow Agent shall, promptly and in no event later than one (1) Business Day
after the date on which it receives such notice, to the extent necessary to make
such payment, convert Escrowed Funds into cash in U.S. dollars, and release to
Buyer or GGCP, as specified in such notice, from the Escrow Account an amount in
cash in U.S. dollars equal to the amount specified in the notice by wire
transfer of immediately available funds to the account or accounts specified by
Buyer or GGCP, as applicable, in the notice.

 
(e)
All Payment Notices, Mutual Release Notices or Termination Notices provided
under this Section 4 shall specify the amount and maturity date of the United
States Treasury Security which is to be liquidated in order to make such funds
transfer and the Escrow Agent shall have no discretion thereto or any liability
for the penalty incurred due to liquidation prior to maturity of any specified
United States Treasury Security.

 


 
3

--------------------------------------------------------------------------------

 
 
 
(f)
Notwithstanding anything to the contrary set forth in Section 10, any notice or
instructions setting forth, claiming, objecting to, or in any way related to the
transfer or distribution of the Escrowed Funds, must be in writing executed by
the appropriate Party or Parties as evidenced by the signatures of the person or
persons signing this Agreement or one of their designated persons as set forth
on the Designation of Authorized Representatives attached hereto as Schedules
1-A, 1-B and 1-C (each an “Authorized Representative”). Each Designation of
Authorized Representatives shall be signed by the Secretary, any Assistant
Secretary or other duly authorized officer of the named Party.  No such
instruction shall be deemed delivered and effective unless Escrow Agent actually
shall have received it on a Business Day by facsimile or as a Portable Document
Format (“PDF”) attached to an email at the fax number or email address set forth
in Section 10 and as evidenced by a confirmed transmittal to the Party’s or
Parties’ transmitting fax number or email address and Escrow Agent has been able
to satisfy any applicable security procedures as may be required
hereunder.  Escrow Agent shall not be liable to any Party or other person for
refraining from acting upon any instruction for or related to the transfer or
distribution of the Escrowed Funds if delivered to any other fax number or email
address, including but not limited to a valid email address of any employee of
Escrow Agent.

 
5.           Escrow Agent.
 
(a)
The Escrow Agent shall have only those duties as are specifically and expressly
provided herein, which shall be deemed purely ministerial in nature, and no
other duties shall be implied.  The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of, nor have any requirements to comply
with, the terms and conditions of any other agreement, instrument or document
between the Parties, in connection herewith, if any, including without
limitation the Purchase Agreement, nor shall the Escrow Agent be required to
determine if any person or entity has complied with any such agreements, nor
shall any additional obligations of the Escrow Agent be inferred from the terms
of such agreements, even though reference thereto may be made in this Escrow
Agreement.  Solely with respect to the duties of the Escrow Agent, in the event
of any conflict between the terms and provisions of this Escrow Agreement, those
of the Purchase Agreement, any schedule or exhibit attached to the Escrow
Agreement, or any other agreement among the Parties, the terms and conditions of
this Escrow Agreement shall control.  The Escrow Agent may conclusively rely
upon and shall not be liable for acting or refraining from acting upon any
written notice, document, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed by an Authorized
Representative(s) as applicable, without inquiry and without requiring
substantiating evidence of any kind.  The Escrow Agent shall be under no duty to
inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request.  The Escrow Agent shall have no duty
to solicit any payments which may be due it or the Escrow Account, including,
without limitation, the Escrow Deposit or Floor Amount nor, except as expressly
set forth herein, shall the Escrow Agent have any duty or obligation to confirm
or verify the accuracy or correctness of any amounts deposited with it
hereunder.

 


 
4

--------------------------------------------------------------------------------

 


 
(b)
The Escrow Agent shall not be liable for any action taken, suffered or omitted
to be taken by it in good faith except to the extent that a final adjudication
of a court of competent jurisdiction determines that the Escrow Agent's gross
negligence, or willful misconduct was the cause of any direct loss to either
Party.  The Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through attorneys, and shall be liable only for its
gross negligence, or willful misconduct (as finally adjudicated in a court of
competent jurisdiction) in the selection of any such attorney.  The Escrow Agent
may consult with counsel, accountants and other skilled persons to be selected
and retained by it.  The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in accordance with, or in reliance upon,
the advice or opinion of any such counsel, accountants or other skilled persons
so long as such persons were selected with reasonable care.  In the event that
the Escrow Agent shall be uncertain or believe there is some ambiguity as to its
duties or rights hereunder or shall receive instructions, claims or demands from
any party hereto  which, in its opinion, conflict with any of the provisions of
this Escrow Agreement or if the Escrow Agent receives conflicting instructions
from the Parties, it shall be entitled to refrain from taking any action and its
sole obligation shall be to keep safely all property held in escrow until it
shall be given a direction in writing by the Parties which eliminates such
ambiguity or uncertainty to the satisfaction of Escrow Agent or by a final and
non-appealable order or judgment of a court of competent jurisdiction (it being
understood that the Escrow Agent shall be entitled conclusively to rely and act
upon any such court order and shall have no obligation to determine whether any
such court order is final).  The Parties agree, to the extent reasonably
practicable, to pursue any redress or recourse in connection with any dispute
without making the Escrow Agent a party to the same.  The Parties grant to
Escrow Agent a lien and security interest in the Escrowed Funds in order to
secure any indemnification obligations of the Parties or obligation for fees or
expenses owed to the Escrow Agent hereunder. Anything in this Escrow Agreement
to the contrary notwithstanding, in no event shall the Escrow Agent be liable
for special, incidental, punitive, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 
6.           Succession.
 
(a)
The Escrow Agent may resign and be discharged from its duties or obligations
hereunder by giving thirty (30) days advance notice in writing of such
resignation to the Parties specifying a date when such resignation shall take
effect, or may be removed, with or without cause, by the Parties at any time
after giving not less than thirty (30) days prior joint written notice to the
Escrow Agent. If the Parties have failed to appoint a successor escrow agent
prior to the expiration of thirty (30) days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto.  Escrow Agent's sole responsibility after such thirty (30) day notice
period expires shall be to hold the Escrowed Funds in the Escrow Account
(without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final order or judgment of a court of competent jurisdiction, at which

 


 
5

--------------------------------------------------------------------------------

 


time of delivery Escrow Agent's obligations hereunder shall cease and terminate,
subject to the provisions of Sections 7 and 8 hereunder and any liability of the
Escrow Agent arising hereunder prior to such resignation.
 
(b)
Any entity into which the Escrow Agent may be merged or converted or with which
it may be consolidated, or any entity to which all or substantially all the
escrow business may be transferred, shall be the Escrow Agent under this Escrow
Agreement without further act.

 
7.           Compensation and Reimbursement.  GAMCO agrees to (a) pay the Escrow
Agent for the services to be rendered hereunder, which unless otherwise agreed
in writing shall be as described in Schedule 2 attached hereto, and (b) pay or
reimburse the Escrow Agent upon request for all expenses, disbursements and
advances, including, without limitation reasonable attorney's fees and expenses,
incurred or made by it in connection with the performance of this Escrow
Agreement.
 
Each of the Parties further agrees to the disclosures and agreement set forth in
Schedule 2.
 
8.           Indemnity.  The Parties shall jointly and severally indemnify,
defend and hold harmless the Escrow Agent and its affiliates and their
respective successors, permitted assigns, directors, agents and employees (the
“Indemnitees”) from and against any and all losses, damages, claims,
liabilities, penalties, judgments, settlements, litigation, investigations,
costs or expenses (including, without limitation, the fees and expenses of
outside counsel) (collectively “Losses”) arising out of or in connection with
(a) the Escrow Agent's execution and performance of this Escrow Agreement, tax
reporting or withholding, the enforcement of any rights or remedies under or in
connection with this Escrow Agreement, or as may arise by reason of any act,
omission or error of the Indemnitee, except in the case of any Indemnitee to the
extent that such Losses are finally adjudicated by a court of competent
jurisdiction to have been primarily caused by the gross negligence or willful
misconduct of such Indemnitee, or (b) its following any instructions or
directions, whether joint or singular, from the Parties, except to the extent
that its following any such instruction or direction is expressly forbidden by
the terms hereof.  The Parties hereto acknowledge that the foregoing indemnities
shall survive the resignation, replacement or removal of the Escrow Agent or the
termination of this Escrow Agreement.  GAMCO agrees to pay on behalf of, or
reimburse upon request, each of GGCP and Buyer for all expenses, disbursements
and other amounts paid by GGCP and Buyer, respectively, pursuant to this Section
8.
 
9.           Taxpayer Identification Numbers/Tax Reporting.
 
(a)
Taxpayer Identification Numbers (“TIN”).  The Parties have provided the Escrow
Agent with their respective fully executed Internal Revenue Service (“IRS”) Form
W-8, or W-9 and/or other required documentation.  Each Party represents that its
correct TIN assigned by the IRS, or any other taxing authority, is set forth in
the form delivered by such Party.

 
(b)
Tax Reporting.  All interest or other income earned under the Escrow Agreement
shall be allocated to GGCP and reported, as and to the extent required by law,
by the Escrow Agent to the IRS, or any other taxing authority, on IRS Form 1099
or 1042S (or other

 


 
6

--------------------------------------------------------------------------------

 


appropriate form) as income earned from the Escrow Deposit by GGCP whether or
not said income has been distributed during such year.  Any other tax returns
required to be filed will be prepared and filed by the applicable Party with the
IRS and any other taxing authority as required by law.  The Parties acknowledge
and agree that Escrow Agent shall have no responsibility for the preparation
and/or filing of any income, franchise or any other tax return with respect to
the Escrowed Funds or any income earned by the Escrow Deposit.  The Parties
further acknowledge and agree that any taxes payable from the income earned on
the investment of any sums held in the Escrow Deposit shall be paid by GGCP.
 
10.           Notices. Except as otherwise expressly required in Section 4, all
communications hereunder shall be in writing or set forth in a PDF attached to
an email, and shall be deemed to be duly given and received:
 
(a)
upon delivery, if delivered personally, or upon confirmed transmittal, if by
facsimile;

 
(b)
on the next Business Day (as hereinafter defined) if sent by recognized
overnight courier; or

 
(c)
upon receipt of an email; or

 
(d)
four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth below or
at such other address as any party hereto may have furnished to the other
parties in writing .

 
If to GAMCO
 
GAMCO Investors, Inc.
   
One Corporate Center
   
Rye, New York 10580
   
Attn:  Kevin Handwerker
   
Executive Vice President, General Counsel and Secretary
   
Facsimile: (914) 921-5384
   
Email: KHandwerker@gabelli.com
         
With copy to:
         
Skadden, Arps, Slate, Meagher & Flom LLP
   
Four Times Square
   
New York, New York 10036
   
Attn: Gregory A. Fernicola, Esq. and Yossi Vebman, Esq.
   
Facsimile: (212) 735-3000
     
If to GGCP
 
GGCP, Inc.
   
140 Greenwich Ave.
   
Greenwich Ct. 06830
   
Attn: Silvio Berni, Vice President
   
Facsimile: (203) 629-2774
   
Email: sberni@ggcpinc.com





 
7

--------------------------------------------------------------------------------

 






If to Buyer
 
Cascade Investment, L.L.C.
   
2365 Carillon Point
   
Kirkland, WA 98033
   
Attn:  General Counsel
   
Facsimile: (425) 803-0459
   
Email: legal@bmgigroup.com
With copy to:
       
Cleary Gottlieb Steen & Hamilton LLP
   
One Liberty Plaza
   
New York, NY 10006
   
Attn: Robert P. Davis, Esq.
   
Facsimile: (212) 225-3999
     
If to the Escrow Agent
 
JPMorgan Chase Bank, N.A.
   
Escrow Services
   
4 New York Plaza, 11th Floor
   
New York, NY 10004
   
Attn:  Florence Hanley/Chris Vetri
   
Facsimile: (212) 552-2812
   
Email:  ec.escrow@jpmorgan.com



Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (a), (b), (c) and (d) of this Section 10, such communications
shall be deemed to have been given on the date received by an officer of the
Escrow Agent or any employee of the Escrow Agent who reports directly to any
such officer at the above-referenced office.  In the event that the Escrow
Agent, in its sole discretion, shall determine that an emergency exists, the
Escrow Agent may use such other means of communication as the Escrow Agent deems
appropriate.  “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which the Escrow Agent located at the notice address set forth
above is authorized or required by law or executive order to remain closed.
 


 
8

--------------------------------------------------------------------------------

 
 
 
11.           Security Procedures.
 
(a)  If a Payment Notice is given by Buyer, the Escrow Agent is authorized to
seek confirmation of such instructions by telephone call-back to one of the
Authorized Representatives for Buyer, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated. If
a Mutual Release Notice or Termination Notice is given by the Parties, as
applicable, whether in writing, by facsimile or otherwise, the Escrow Agent is
authorized to seek confirmation of such instructions by telephone call-back to
at least one of the persons designated by each such Party for such purposes on
Schedule 1, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated  The persons designated as
Authorized Representatives and telephone numbers for same may be changed only in
a writing executed by an Authorized Representative or other duly authorized
officer of the applicable Party setting forth such changes and actually received
by the Escrow Agent via facsimile or as a PDF attached to an email.  No funds
will be disbursed until an Authorized Representative(s) is able to confirm such
instructions by telephone callback.  The Escrow Agent and the beneficiary's bank
in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by GGCP or Buyer to identify (a) the beneficiary,
(b) the beneficiary's bank, or (c) an intermediary bank.  The Escrow Agent may
apply any of the escrowed funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary's bank or an intermediary bank designated. The Parties acknowledge
that these security procedures are commercially reasonable.
 
(b)           Upon delivery of the Escrowed Funds in full by Escrow Agent, this
Escrow Agreement shall terminate and the related account(s) shall be closed,
subject to the provisions of Section 7.  
 
12.           Compliance with Court Orders.  In the event that a legal
garnishment, attachment, levy restraining notice or court order is served with
respect to any of the Escrowed Funds, or the delivery thereof shall be stayed or
enjoined by an order of a court, Escrow Agent is hereby expressly authorized, in
its sole discretion, to obey and comply with all such orders so entered or
issued,  and in the event that Escrow Agent obeys or complies with any such
order it shall not be liable to any of the Parties hereto or to any other person
by reason of such compliance notwithstanding such order be subsequently
reversed, modified, annulled, set aside or vacated.
 
13.            Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by the Escrow Agent and the Parties.  Neither this Escrow Agreement nor
any right or interest hereunder may be assigned in whole or in part by the
Escrow Agent or any Party, except as provided in Section 6, without the prior
consent of the Escrow Agent and the other Parties.  This Escrow Agreement shall
be governed by and construed under the laws of the State of New York.  Each
Party irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to the
jurisdiction of the courts located in the State of New York. To the extent that
in any jurisdiction either Party may now or hereafter be entitled to claim for
itself or its assets, immunity from suit, execution, attachment (before or after
judgment) or other legal


 
9

--------------------------------------------------------------------------------

 


process, such Party shall not claim, and hereby irrevocably waives, such
immunity.  The Parties further hereby waive any right to a trial by jury with
respect to any lawsuit or judicial proceeding arising or relating to this Escrow
Agreement.  No party to this Escrow Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Escrow Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control.  This Escrow Agreement and any joint instructions
from the Parties may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. All signatures of the parties to this Escrow Agreement may
be transmitted by facsimile or as a PDF attached to an email or may be
electronically signed and each such execution will, for all purposes, be deemed
to be the original signature of such party whose signature it reproduces, and
will be binding upon such party.  If any provision of this Escrow Agreement is
determined to be prohibited or unenforceable by reason of any applicable law of
a jurisdiction, then such provision shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in such jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.  A person who is not a
party to this Escrow Agreement shall have no right to enforce any term of this
Escrow Agreement. The parties represent, warrant and covenant that (i) each
document, notice, instruction or request provided by such Party to Escrow Agent
shall comply with applicable laws and regulations; (ii) such Party has full
power and authority to enter into, execute and deliver this Agreement and to
perform all of the duties and obligations to be performed by it hereunder; and
(iii) the person(s) executing this Agreement on such Party’s behalf and
certifying Authorized Representatives in the applicable Schedule 1 have been
duly and properly authorized to do so, and each Authorized Representative of
such Party has been duly and properly authorized to take the actions specified
for such person in the applicable Schedule 1.  Where, however, the conflicting
provisions of any such applicable law may be waived, they are hereby irrevocably
waived by the parties hereto to the fullest extent permitted by law, to the end
that this Escrow Agreement shall be enforced as written.  Except as expressly
provided in Section 8 above, nothing in this Escrow Agreement, whether express
or implied, shall be construed to give to any person or entity other than the
Escrow Agent and the Parties any legal or equitable right, remedy, interest or
claim under or in respect of this Escrow Agreement or any funds escrowed
hereunder.
 


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.
 

 
GAMCO INVESTORS, INC.,
a Delaware corporation
             
By: 
/s/ Kevin A. Handwerker    
Name:  Kevin A. Handwerker
   
Title:  Executive Vice President, General Counsel and Secretary






 
GGCP, INC.,
 
a Wyoming corporation
         
By: 
/s/ Silvio Berni    
Name:  Silvio Berni
   
Title:  Vice President






 
CASCADE INVESTMENT, L.L.C.,
 
a Washington limited liability company
         
By: 
/s/ Alan Henberger    
Name:  Alan Henberger
   
Title:  Authorized Representative






 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
as Escrow Agent
         
By: 
/s/ Diane A. DeMarco    
Name:  Diane A. DeMarco
   
Title:  Vice President



 
 
11

--------------------------------------------------------------------------------

 


SCHEDULE 1




 
12

--------------------------------------------------------------------------------

 




Schedule 1-A


GAMCO INVESTORS, INC.


DESIGNATION OF AUTHORIZED
REPRESENTATIVES


The undersigned, ________________________, being the duly elected, qualified and
acting ________________________ of GAMCO Investors, Inc. (“GAMCO”), does hereby
certify:


1.           That each of the following persons is at the date hereof an
Authorized Representative, as such term is defined in the Escrow Agreement,
dated August 15, 2016, by and among GAMCO, GGCP, Inc., Cascade Investment,
L.L.C. and Escrow Agent (the “Escrow Agreement”), that the signature appearing
opposite each person’s name is the true and genuine signature of such person,
and that each person’s contact information is current and up-to-date at the date
hereof.  Each of the Authorized Representatives is authorized to issue
instructions, confirm funds transfer instructions by callback and effect changes
in Authorized Representatives, all in accordance with the terms of the Escrow
Agreement.


NAME
 
SIGNATURE
 
TELEPHONE & CELL NUMBERS
                                     
(cell) 
                                       
(cell) 
                                       
(cell) 
 



 
13

--------------------------------------------------------------------------------

 


 
2.           That pursuant to GAMCO’s governing documents, as amended, the
undersigned has the power and authority to execute this Designation on behalf of
GAMCO, and that the undersigned has so executed this Designation this 15th day
of August, 2016.



 
 
Signature:
     
 
Name:
     
 
Title:
   





FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-A




All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an
email,  must include the signature of the Authorized Representative authorizing
said funds transfer on behalf of such Party.


 
14

--------------------------------------------------------------------------------

 


Schedule 1-B
 
GGCP, INC.


DESIGNATION OF AUTHORIZED
REPRESENTATIVES


The undersigned, ________________________, being the duly elected, qualified and
acting ________________________ of GGCP, Inc. (“GGCP”), does hereby certify:


1.          That each of the following persons is at the date hereof an
Authorized Representative, as such term is defined in the Escrow Agreement,
dated August 15, 2016, by and among GAMCO Investors, Inc., GGCP, Cascade
Investment, L.L.C. and Escrow Agent (the “Escrow Agreement”), that the signature
appearing opposite each person’s name is the true and genuine signature of such
person, and that each person’s contact information is current and up-to-date at
the date hereof.  Each of the Authorized Representatives is authorized to issue
instructions, confirm funds transfer instructions by callback and effect changes
in Authorized Representatives, all in accordance with the terms of the Escrow
Agreement.


NAME
 
SIGNATURE
 
TELEPHONE & CELL NUMBERS
                                     
(cell) 
                                       
(cell) 
                                       
(cell) 
 





 
15

--------------------------------------------------------------------------------

 




 
2.          That pursuant to GGCP’s governing documents, as amended, the
undersigned has the power and authority to execute this Designation on behalf of
GGCP, and that the undersigned has so executed this Designation this 15th day of
August, 2016.



 
 
Signature: 
     
 
Name:
     
 
Title:
   



FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-B




All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an
email,  must include the signature of the Authorized Representative authorizing
said funds transfer on behalf of such Party.




 
16

--------------------------------------------------------------------------------

 


Schedule 1-C


CASCADE INVESTMENT, L.L.C.


 DESIGNATION OF AUTHORIZED
REPRESENTATIVES
 
 
The undersigned, ­­________________________, being the duly elected, qualified
and acting ________________________ of Cascade Investment, L.L.C. (“Buyer”),
does hereby certify:


1.          That each of the following persons is at the date hereof an
Authorized Representative, as such term is defined in the Escrow Agreement,
dated August 15, 2016, by and among GAMCO Investors, Inc., GGCP, Inc., Buyer and
Escrow Agent (the “Escrow Agreement”), that the signature appearing opposite
each person’s name is the true and genuine signature of such person, and that
each person’s contact information is current and up-to-date at the date
hereof.  Each of the Authorized Representatives is authorized to issue
instructions, confirm funds transfer instructions by callback and effect changes
in Authorized Representatives, all in accordance with the terms of the Escrow
Agreement.
 
NAME
 
SIGNATURE
 
TELEPHONE & CELL NUMBERS
                                     
(cell) 
                                       
(cell) 
                                       
(cell) 
 



 
17

--------------------------------------------------------------------------------

 



2.           That pursuant to Buyer’s governing documents, as amended, the
undersigned has the power and authority to execute this Designation on behalf of
Buyer, and that the undersigned has so executed this Designation this 15th day
of August, 2016.





 
 
Signature: 
     
 
Name:
     
 
Title:
   

 


FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-C




All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an
email,  must include the signature of the Authorized Representative authorizing
said funds transfer on behalf of such Party.


 
 
 
18
 
 